White, J.,
dissenting.
The majority declares that a compelling reason to refuse to entertain an action by a minor for the loss of the care, comfort, and companionship of a parent is that there may very well be an increase in litigation, and cites as authority a U.S. District Court case, Hoesing v. Sears, Roebuck & Co., 484 F. Supp. 478 (D. Neb. 1980).
The concern of a non-common-law court for the difficulties of a court administering the common law is neither persuasive nor controlling; rather, I submit, we should be guided by the solemn duty enjoined on us by article I, § 13, of the Nebraska Constitution’s Bill of Rights, which provides that “[a]ll courts shall be open, and every person, for any injury done him in his . . . person . . . shall have a remedy by due course of law, and justice administered without denial or delay.”